Citation Nr: 1719371	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel	


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Veteran had been previously represented by Disabled American Veterans (DAV), as reflected in a January 2011 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).   In March 2012, the Board received a VA Form 21-22a (Appointment Individual as Claimant's Representative) naming Penelope E. Gronbeck, a private attorney, as his representative.  However, in February 2014, Ms. Gronbeck withdrew from representing him and noted that such withdraw had been at his request.  

In July 2014 and again in April 2017, the Board sent a letter to the Veteran informing him that Ms. Gronbeck had withdrawn her representation and that a new VA Form 21-22 appointing a representative had not been received.  This letter further informed him that DAV had submitted documentation in support of these appeals but that a new VA Form 21-22 appointing DAV as his representative had not been received.  He did not respond to these letters.  As he has not since appointed another representative, the Board recognizes that he is proceeding pro se in this appeal.  In September 2014, the Board remanded the claims.


FINDING OF FACT

In a May 2017 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for hepatitis C, diabetes mellitus and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

3.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.   § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a May 2017 statement, the Veteran withdrew from appeal the claims for service connection for hepatitis C, diabetes mellitus, and an acquired psychiatric disorder to include PTSD and major depressive disorder.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they must be dismissed.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the claim for service connection for hepatitis C is dismissed.

The appeal as to the claim for service connection for diabetes mellitus is dismissed.

The appeal as to the claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


